      Case 4:19-cv-05038-RMP     ECF No. 86   filed 12/11/20   PageID.827 Page 1 of 9




1                                                                        FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



2                                                               Dec 11, 2020
                                                                    SEAN F. MCAVOY, CLERK

3

4                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
5

6    ESTATE OF JONNY TORRES, by
     and through his Personal                   NO: 4:19-CV-5038-RMP
7    Representative MANUEL BANDA;
     JAMIE VALENCIA, parent of Jonny
8    Torres; and MARIA M. TORRES,               ORDER GRANTING DEFENDANTS
     parent of Jonny Torres,                    KENNEWICK PUBLIC HOSPTIAL,
9                                               DR. WHITNEY FIX-LANES, DR.
                               Plaintiffs,      SHEILA K. DUNLOP, AND
10                                              JOHN/JANE DOE RESIDENT’S
          v.                                    MOTION FOR SUMMARY
11                                              JUDGMENT
     KENNEWICK SCHOOL DISTRICT
12   #17; a quasi-governmental agency
     and agents thereof with knowledge
13   and responsibility; TAMARA
     VASQUEZ, individually and in her
14   capacity as Nurse at Highlands
     Middle School; KENNEWICK
15   PUBLIC HOSPITAL DISTRICT,
     d/b/a TRIOS HEALTH, and agents
16   thereof with knowledge and
     responsibility; DR. WHITNEY FIX-
17   LANES, in her capacity acting as a
     medical doctor for TRIOS HEALTH;
18   DR. SHEILA K. DUNLOP, in her
     capacity acting as a medical doctor
19   for TRIOS HEALTH; and JOHN and
     JANE DOE RESIDENT,
20
                               Defendants.
21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 1
      Case 4:19-cv-05038-RMP      ECF No. 86    filed 12/11/20   PageID.828 Page 2 of 9




1          BEFORE THE COURT is Defendants Kennewick Public Hospital District

2    d/b/a TRIOS Health (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr. Sheila K.

3    Dunlop, and John/Jane Doe Resident’s (the “Medical Defendants”) Motion for

4    Summary Judgment. ECF No. 81. The Court has reviewed the motion, the record,

5    and is fully informed.

6                                      BACKGROUND

7          This case initially involved several Washington state and federal claims

8    against Kennewick School District #17 and Tamara Vasquez, a nurse employed by

9    Highlands Middle School, regarding the death of Jonny Torres. ECF No. 1. A Jury

10   Trial Scheduling Order was filed June 5, 2019, requiring initial disclosures to be

11   made by June 17, 2019, and expert disclosures to be made by January 16, 2020.

12   ECF No. 18 at 3. Plaintiffs submitted their Fed. R. Civ. P. 26 Initial Disclosures on

13   June 17, 2019, and allegedly identified no expert witnesses. ECF No. 83 at 2.

14         On September 20, 2019, the Court entered an Amended Jury Trial Scheduling,

15   setting forth an expert disclosure deadline of April 16, 2020. ECF 33. This order

16   was vacated on December 19, 2019, before the due date for expert disclosures. ECF

17   No. 40.

18         Prior to filing the First Amended Complaint, Plaintiffs allegedly supplemented

19   their initial disclosures six times and no expert witnesses were identified. ECF No.

20   83 at 2.

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 2
      Case 4:19-cv-05038-RMP      ECF No. 86    filed 12/11/20   PageID.829 Page 3 of 9




1          On December 19, 2019, Plaintiffs filed their First Amended Complaint adding

2    the Medical Defendants and asserted claims of medical negligence pursuant to

3    Washington State law including “negligence, lack of informed consent,

4    negligent medical treatment, and failure to abide by the general standard of

5    care.” ECF Nos. 41 at 26, 42.

6          On August 11, 2020, the Court entered a Second Amended Jury Trial

7    Scheduling Order. To the extent that the parties had not exchanged initial

8    disclosures considering the First Amended Complaint, the parties were to make

9    initial disclosures by September 30, 2020. Per the Court’s Order, the parties were

10   directed to identify their experts and serve written reports by January 28, 2021.

11         On September 11, 2020, the Medical Defendants moved for summary

12   judgment because Plaintiffs allegedly have failed to proffer expert testimony to

13   substantiate their medical negligence claims under Washington State law. ECF No.

14   81. The Medical Defendants maintain that since filing the Amended Complaint,

15   Plaintiffs have not supplemented their initial disclosures or otherwise identified

16   expert witnesses. ECF No. 83 at 3. In the alternative, Defendants move for

17   dismissal with prejudice of the unidentified agent[s] John/Jane Doe Resident named

18   in the Plaintiffs’ Amended Complaint.

19         Plaintiffs take no position in response to the Medical Defendants’ Motion for

20   Summary Judgment. ECF No. 84 at 5. Plaintiffs assert that Defendants Kennewick

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 3
         Case 4:19-cv-05038-RMP    ECF No. 86    filed 12/11/20   PageID.830 Page 4 of 9




1    School District and Ms. Tamara Vasquez (Burn) have not provided evidence in this

2    matter that would meet Washington’s law of fault on medical providers. Id. at 4.

3    Plaintiffs state that if the Medical Defendants are dismissed, Kennewick School

4    District 1 will be barred from asserting any affirmative defense apportioning fault to

5    the Medical Defendants. Id. at 5. If the Medical Defendants are not dismissed,

6    Plaintiffs project that joint and several liability will be maintained. Id. Neither

7    Kennewick School District nor Ms. Tamara Vasquez filed a response to the present

8    motion.

9                                    LEGAL STANDARD

10           A party is entitled to summary judgment when the “pleadings, depositions,

11   answer to interrogatories and admissions on file, together with the affidavits, if

12   any, show that there is no genuine material issue of fact and that the moving party

13   is entitled to summary judgment as a matter of law.” Fed. R. Civ. P. 56(c). A fact

14   is material when it “is relevant to an element of a claim or defense and whose

15

16

17   1
       Dr. Fix-Lanes allegedly provided a doctor’s note excusing Jonny Torres’ absence
     from school due to asthma, and further stated that Jonny “is now able to return
18
     provided that he dose [sic] not exercise or spend time outdoors while there is
19   smoke in the air. If you have any questions please contact my office.” ECF No.
     41 at 11. Kennewick School District has asserted that the doctor’s note supplied to
20   Jonny Torres’ school was “ambiguous” and could have been written more clearly.
     See ECF 35-3 at 7, 10.
21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 4
      Case 4:19-cv-05038-RMP       ECF No. 86    filed 12/11/20   PageID.831 Page 5 of 9




1    existence might affect the outcome of the suit.” T.W. Elec.Serv., Inc. v. Pac. Elec.

2    Contractors Ass’n, 809 F.2d 626 (9th Cir. 1987). “Where the record taken as a

3    whole could not lead a rational trier of fact to find for the nonmoving party, there is

4    no genuine issue for trial.” Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475

5    U.S. 574, 587 (1986). If a party fails to properly address another party’s assertion of

6    fact, the court may grant summary judgment if the motion and supporting materials

7    show that the movant is entitled to it. Fed. R. Civ. P. 56(e)(3).

8                                        DISCUSSION

9       A. Choice of Law

10         The Medical Defendants assert that Washington law, including the

11   requirement that a plaintiff proffer expert testimony, applies to Plaintiffs’ claims of

12   medical negligence and lack of informed consent. ECF No. 81 at 5. Plaintiffs do

13   not argue otherwise. ECF No. 84 at 4 (“A claim of medical negligence requires

14   proof the medical provider violated the standard of care in Washington.”).

15         Where there is no direct conflict between federal and state law, Washington

16   state law will be applied to substantive issues, and federal law will be applied to

17   procedural issues. Nw. Mut. Life Ins. Co. v. Koch, 771 F. Supp.2d 1253, 1255 (W.D.

18   Wash. 2009). “Washington courts will not engage in a conflicts analysis unless a

19   true conflict exists.” Prime Start Ltd. v. Maher Forest Prod., Ltd., 442 F. Supp. 2d

20   1113, 1119 (W.D. Wash. 2006).

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 5
      Case 4:19-cv-05038-RMP      ECF No. 86    filed 12/11/20   PageID.832 Page 6 of 9




1           Here, there has been no assertion of Federal law which conflicts with

2    Washington State law regarding medical negligence actions. See ECF Nos., 41, 84.

3    Therefore, the Court agrees with the parties that the substantive provisions of

4    Washington State law, including the expert testimony requirements, apply here to

5    Plaintiffs’ claims for medical negligence and lack of informed consent.

6       B. Chapter 7.70 RCW

7          Under Washington State law, “whenever an injury occurs as a result of health

8    care, the action for damages for that injury is governed exclusively by RCW 7.70.”

9    Fast v. Kennewick Pub. Hosp. Dist., 384 P.3d 232, 236–37 (Wash. 2016) (wrongful

10   death claims caused by medical negligence are also subject to the provisions of

11   chapter 7.70 RCW).

12         A claim of medical negligence brought pursuant to RCW 7.70.040(1) requires

13   proof that the medical provider violated the standard of care. Reyes v. Yakima

14   Health Dist., 419 P.3d 819, 823 (2018). As acknowledged by Plaintiffs, the

15   applicable standard of care must be established through expert testimony. Id.; ECF

16   No. 84 at 4. “[T]o defeat summary judgment in almost all medical negligence cases,

17   the plaintiffs must produce competent medical expert testimony establishing that the

18   injury was proximately caused by a failure to comply with the applicable standard of

19   care.” Watson v. Washington Dep't of Corr., No. C17-5968-BHS-TLF, 2018 WL

20   7150488, at *8 (W.D. Wash. Nov. 15, 2018) (citation omitted). A claim for lack of

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 6
      Case 4:19-cv-05038-RMP      ECF No. 86    filed 12/11/20   PageID.833 Page 7 of 9




1    informed consent also requires expert testimony to define the existence and nature of

2    a risk and the likelihood of its occurrence. RCW 7.70.050; see also Smith v.

3    Shannon, 666 P.2d 351, 356 (Wash. 1983).

4       C. Expert Disclosures

5          The Medical Defendants maintain that Plaintiffs have yet to identify experts in

6    support of their claims under Chapter 7.70 RCW. ECF No. 83 at 4. Per the Court’s

7    Second Amended Jury Trial Scheduling Order, to the extent that the parties had not

8    exchanged initial disclosures considering the First Amended Complaint, the parties’

9    initial discloses were due by September 30, 2020. ECF No. 79. Expert disclosures

10   were ordered to be made by January 28, 2020. Id. The Medical Defendants

11   preemptively filed this motion on September 11, 2020, prior to either deadline.

12         However, Plaintiffs do not make any argument with respect to the Medical

13   Defendants’ assertion of facts or otherwise indicate that expert disclosures are

14   forthcoming. ECF No. 84. Rather, Plaintiffs focus on Defendants Kennewick

15   School District and Ms. Vasquez’s inability to raise affirmative defenses against the

16   Medical Defendants should they be dismissed. See id. Kennewick School District

17   or Ms. Vasquez have yet to assert a defense or claim against the Medical Defendants

18   and filed no response or objection to the present motion. See ECF No. 46 at 24

19   (asserting that “Plaintiffs may have been comparatively at fault”).

20

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 7
      Case 4:19-cv-05038-RMP       ECF No. 86    filed 12/11/20   PageID.834 Page 8 of 9




1          The fact that “Plaintiffs take no position in response to this motion” is

2    surprising. Id. at 5. Plaintiffs requested and were granted leave to amend their

3    complaint in order to add the Medical Defendants and assert claims of medical

4    negligence. ECF Nos. 36, 41. Plaintiffs indicate that Kennewick School District

5    and Ms. Vasquez “have not provided evidence in this matter that would meet

6    Washington’s law of fault on medical providers.” ECF No. 84 at 4. However,

7    because these are Plaintiffs’ claims, the Plaintiffs bear the burden of proof. By

8    offering no direct response to the Medical Defendants’ arguments, Plaintiffs concede

9    that they “have not provided evidence in this matter that would meet Washington’s

10   law of fault on medical providers.” See id.

11         Although the Jury Trial Scheduling Order currently in effect provides until

12   January 28, 2020, for expert disclosures, in light of Plaintiff’s non-objection to

13   summary judgment on their own claims and the lack of response from the other

14   Defendants, the Court finds that it would be futile to defer its ruling. Rather, the

15   Court finds it appropriate to grant the Medical Defendants’ Motion for Summary

16   Judgment.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Defendants Kennewick Public Hospital District d/b/a TRIOS Health

19   (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr. Sheila K. Dunlop, and John/Jane

20   Doe Resident’s Motion for Summary Judgment, ECF No. 81, is GRANTED.

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 8
      Case 4:19-cv-05038-RMP     ECF No. 86   filed 12/11/20   PageID.835 Page 9 of 9




1          2.    Judgment shall be entered for Defendants Kennewick Public Hospital

2    District d/b/a TRIOS Health (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr. Sheila

3    Dunlop, and John/Jane Doe on all claims asserted against them.

4          3.    Defendants Kennewick Public Hospital District d/b/a TRIOS Health

5    (“TRIOS Health”), Dr. Whitney Fix-Lanes, Dr. Sheila K. Dunlop, and John/Jane

6    Doe are dismissed with prejudice from this case.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order and provide copies to counsel.

9          DATED December 11, 2020.

10
                                               s/ Rosanna Malouf Peterson
11                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING DEFENDANTS KENNEWICK PUBLIC HOSPTIAL, DR.
     WHITNEY FIX-LANES, DR. SHEILA DUNLOP, AND JOHN/JANE DOE
     RESIDENT’S MOTION FOR SUMMARY JUDGMENT ~ 9
